Citation Nr: 0301188	
Decision Date: 01/21/03    Archive Date: 02/04/03	

DOCKET NO.  01-06 692	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chest 
disorder, including shortness of breath.

2.  Entitlement to an evaluation in excess of 10 percent 
for hemorrhoids.

(The claim for service connection for an unspecified 
disorder of the legs and/or feet will be the subject of a 
separate decision which will be promulgated at a later 
date.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to 
September 1954.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The Board wishes to make it clear that it is undertaking 
additional development with respect to the issue of 
service connection for an unspecified disorder of the legs 
and/or feet pursuant to authority granted in 38 C.F.R. 
§ 19.9(a)(2) (2002).  When the requested development is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving notice and 
reviewing the veteran's response to that notice, the Board 
will prepare and promulgate a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  A chronic chest problem, including shortness of 
breath, is not shown to have been present in service, or 
for many years thereafter.

2.  The veteran's hemorrhoids, while thrombosed, are not 
characterized by persistent bleeding and/or secondary 
anemia with fissures.


CONCLUSIONS OF LAW

1.  A chronic chest disorder, including shortness of 
breath, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (2002).

2.  An evaluation in excess of 10 percent for hemorrhoids 
is not warranted.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§ 4.114 and Part 4, Diagnostic Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Inservice X-rays of the veteran's chest taken in March 
1954 were within normal limits.

At the time of a period of service hospitalization in 
April 1954, the veteran's heart was within normal limits.

In a service clinical record of early June 1954, it was 
noted that the veteran had been referred to the medical 
clinic with a diagnosis of intercostal neuralgia.  
Reportedly, medical clinic findings had been within normal 
limits.  Noted at the time of evaluation was that the 
surgical clinic had also failed to find evidence of any 
organic lesion.  The veteran was therefore returned to 
full duty.

Two days later, the veteran was once again seen for a 
complaint of pain in the left side of his chest 
accompanied by "a pulling sensation."  According to the 
veteran, he had been treated as a civilian for neuritis 
for a period of one year prior to his entry upon active 
service.  When asked to describe his pain, the veteran 
stated that something "pulled" when he attempted to take a 
deep breath.  Reportedly, previous evaluations by both the 
medical and surgical clinic had failed to reveal any 
organic lesion.

Shortly thereafter, the veteran was again seen for 
complaints of chest pain.  The pertinent diagnosis was 
neuritis.

At the time of a service separation examination in 
September 1954, the veteran's head and chest were within 
normal limits.  Noted at the time of separation was that a 
prior chest X-ray in September 1954 was similarly within 
normal limits.  The veteran's blood pressure was 140/80, 
and no pertinent diagnosis was noted.

On VA general medical examination in November 1954, the 
veteran voiced no complaints of either chest pain or 
shortness of breath.  The veteran's cardiovascular system 
was within normal limits, with a sitting blood pressure of 
120/85.  No pertinent diagnosis was noted.

Private medical records covering the period from July 1990 
to June 1999 show treatment during that time for chest 
pain, as well as various other unrelated medical problems.

At the time of a period of private hospitalization in May 
1991, the veteran complained of chest pain.  Noted at the 
time of admission was that the veteran was hypertensive.  
Esophagogastroduodenoscopy performed during the veteran's 
hospitalization revealed the presence of a small hiatal 
hernia in conjunction with squamous hypertrophy of the 
distal esophagus consistent with gastroesophageal reflux, 
but was not clearly diagnostic regarding the veteran's 
chest pain.  Prior to discharge, the veteran was exercised 
on a treadmill utilizing a Bruce protocol, reaching 100 
percent of his submaximal rate.  Overall, the veteran's 
exercise treadmill test was felt to be "reassuring."  The 
veteran was instructed that, while his performance on the 
exercise test was reassuring, it did not exclude the 
possibility of underlying coronary artery disease.

At the time of a private medical examination in July 1992, 
the veteran gave a history of hypertension since 1988.  On 
examination, the veteran's heart displayed a regular rate 
and rhythm, with no murmurs, gallops, or clicks.

During the course of private outpatient treatment in 
September 1992, the veteran complained of acute pain in 
the area of one of his ribs, as well as tenderness in that 
same location.  The veteran's chest sounds were clear.  
Radiographic studies revealed the presence of a fracture 
of the right lateral second rib, though it was unclear 
whether this constituted an acute or "old" rib fracture.  
During the course of evaluation, it was noted that the 
veteran's 30-year-old son had attempted to "adjust" his 
back with home chiropractic, but had made a "sudden move," 
following which the veteran both felt and heard a "pop."  
Accordingly, the veteran was felt to have sustained a 
probable fracture of his ribs in the area of the right 
anterior lateral aspect of the chest.

At the time of a private medical examination in April 
1994, the veteran's heart displayed a regular rate and 
rhythm, with no murmurs, gallops, or clicks.

During a period of private hospitalization in June 1999, 
the veteran complained of pain in his midchest radiating 
through to his back.  An electrocardiogram conducted 
during the veteran's hospitalization was within normal 
limits.  Radiographic studies of the veteran's chest 
showed his heart to be upper normal in size.  A cardiac 
catheterization revealed evidence of a 50 percent proximal 
lesion in the left anterior descending coronary artery, as 
well as some minor irregularities proximally in the right 
coronary artery.  The pertinent diagnosis was coronary 
artery disease.

VA outpatient treatment records covering the period from 
July 1999 to March 2000 show treatment during that time 
for coronary artery disease and hypertension.

On VA rectal examination in March 2001, the veteran gave a 
history of hemorrhoidectomy in 1952, and again in 1958.  
Reportedly, since that time, the veteran had undergone no 
further surgical intervention.  When questioned, the 
veteran denied any history of anemia or anal fissures.  
Currently, the veteran had been experiencing flare-ups of 
his hemorrhoid disease, lasting from 2 to 3 days, during 
which time he would experience painful swelling which made 
sitting and walking very painful.  According to the 
veteran, he noticed a scant to small volume of rectal 
bleeding approximately once per month following bowel 
movements.  The veteran denied overt fecal incontinence, 
though he did report some fecal leakage, usually, when 
passing flatus, and occurring approximately six times per 
year.

On physical examination, the veteran was described as well 
nourished and well developed.  There was no evidence of 
pallor, or other signs of anemia.  Inspection of the 
perineum revealed changes consistent with chronic 
dermatosis in the perianal skin, which included 
hyperpigmentation.  A small, solitary anal skin tag was 
also noted.  At the time of examination, there was no 
evidence of anal fissures or of perianal fecal leakage.  
Proctoscopy revealed the presence of two internal 
hemorrhoids, one of which was thrombosed.  At the time of 
examination, there was no evidence of any active bleeding 
or prolapse.  The pertinent diagnoses were past history of 
hemorrhoidectomy; external hemorrhoids; and internal 
hemorrhoids.

During the course of private outpatient treatment in 
August 2001, it was noted that the veteran had a "problem" 
with coronary artery disease and hypertension.

At the time of a hearing before the undersigned member of 
the Board in July 2002, the veteran offered testimony 
regarding the nature and origin of his chest problem, as 
well as the severity of his service-connected hemorrhoids.


Analysis

The veteran in this case seeks service connection for a 
chronic chest disorder, to include shortness of breath.  
In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (2002).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and 
cardiovascular disease, including coronary artery disease 
and/or hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of said 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

In the present case, service medical records fail to 
document the existence of a chronic chest disorder of any 
kind.  While on a number of occasions in service, the 
veteran received treatment for chest pain, variously 
characterized as neuritis or intercostal neuralgia, those 
episodes were acute and transitory in nature, and resolved 
without residual disability.  At the time of the veteran's 
service separation examination in September 1954, his 
heart and chest were within normal limits, as were 
radiographic studies of the chest.  The veteran's blood 
pressure was 140/80, and no pertinent diagnosis was noted.

The Board notes that, on VA general medical examination in 
November 1954, just two months following the veteran's 
discharge from service, he voiced no complaints regarding 
the presence of pain in his chest.  The veteran's 
cardiovascular system, including his blood pressure, was 
entirely within normal limits, and no pertinent diagnosis 
was noted.

The veteran argues that, while in service, he suffered 
from chronic chest problems, including chest pain, and 
shortness of breath.  However, as noted above, those 
problems were transitory in nature, and resolved without 
residual disability.  The earliest clinical indication of 
the presence of a chronic chest disorder of any kind is 
revealed by private medical records dated in the late 
1990's, more than 40 years following the veteran's 
discharge from service, at which time he received a 
diagnosis of coronary artery disease.  Even assuming, as 
the veteran has stated, that, as early as 1988, he 
received a diagnosis of hypertension, that diagnosis would 
have occurred at a point in time more than 30 years 
following his separation from service.  Moreover, at no 
time has it been indicated that the veteran's 
cardiovascular disease is in any way related to or the 
result of some incident or incidents of his period of 
active service.  Under such circumstances, the veteran's 
claim for service connection for a chronic chest disorder 
(including shortness of breath) must be denied.

Turning to the issue of an increased evaluation for 
service-connected hemorrhoids, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating 
schedule.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. Part 4 
(2002).

In evaluating the severity of a particular disability, it 
is essential to consider its history.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  However, where entitlement to compensation has 
already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Though a rating 
specialist is directed to review the recorded history of  
disability in order to make a more accurate evaluation, 
the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In the present case, at the time of a recent VA rectal 
examination in March 2001, the veteran denied any history 
of anemia or anal fissures, and similarly denied problems 
with fecal incontinence or leakage.  On physical 
examination, the veteran was well nourished, with no 
evidence of pallor or other signs of anemia.  Further 
inspection revealed only a small, solitary anal skin tag, 
with no anal fissures, and no evidence of perianal 
leakage.  While on proctoscopic examination, there were 
noted two internal hemorrhoids, one of which was 
thrombosed, none of the hemorrhoids in question were 
actively bleeding or prolapsed.

The 10 percent evaluation currently in effect contemplates 
the presence of large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  In order to warrant an increased, 
which is to say, 20 percent evaluation, there would need 
to be demonstrated the presence of internal or external 


hemorrhoids characterized by persistent bleeding, with 
secondary anemia, or with fissures.  38 C.F.R. Part 4, 
Code 7336 (2002).  However, as is clear from the above, 
the veteran does not currently exhibit such 
symptomatology.  More specifically, as of the time of the 
aforementioned VA rectal examination, there was no 
evidence of any active bleeding, or of either fissures or 
anemia.  Under such circumstances, the 10 percent 
evaluation currently in effect is appropriate, and an 
increased rating is not warranted.

In reaching the above determinations, the Board has given 
due consideration to the veteran's testimony given at the 
time of a hearing before the undersigned member of the 
Board in July 2002.  Such testimony, while informative, is 
regrettably not probative when taken in conjunction with 
the entire objective evidence presently on file.  The 
Board has further given due consideration to the 
provisions of the recently-passed Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-5126 
(2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002), as those provisions redefine the obligations of 
the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that 
the VA has met its "duty to assist" the veteran in the 
development of all facts pertinent to his claims.  To that 
end, in correspondence of August 2001, the veteran was 
informed of the VA's obligations under the new Act, and 
given the opportunity to provide information necessary to 
obtain any evidence which had not already been obtained.  
He has been afforded VA examination to evaluate 
hemorrhoids but the Board finds that VA examination to 
secure a nexus opinion pertaining to the claim for a chest 
disorder is unnecessary.  See 38 C.F.R. § 3.159(c)(4).  In 
this regard, the Board notes that the evidence clearly 
establishes that the acute and transitory chest pain in 
service, which, in fact, existed and was treated prior to 
service, according to the veteran, was attributed to 
neuritis-a disorder not shown to be chronic.  There is no 
competent evidence suggesting that any current cause of 
chest pain, to include cardiovascular, is related.  
Further, because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of the VA to further notify the veteran what evidence 
would be secured by the VA, and what evidence would be 
secured by the veteran, is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
is of the opinion that no further duty to assist the 
veteran exists in this case. 



ORDER

Service connection for a chronic chest disorder, including 
shortness of breath, is denied.

An evaluation in excess of 10 percent for hemorrhoids is 
denied.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

